DETAILED ACTION

Claims 1-9 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and..103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 






Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Specification

The abstract of the disclosure is objected to because the abstract should be in a single sheet without figure, and without the words such as “invention”, and “said”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word 
“"means” (or "step for") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word "means" (or "step for") are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word "means" (or "step for") are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim limitations “means for performing…”, (see claim 4, lines 1-2; and claim 5, line 2) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use the word "means" coupled with 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 4 and 5 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-5 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 1-5 are directed to the methods of organizing human activity of performing by an application configured to be executed on a “controlling propulsion of a ship (see Fig. 1, element 10, par. [0012], for ship)”, which is considered an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generically-recited computer (see pars. [0014 and 0017], wherein the control device has shown proof of computerized system) elements (e.g. a voice input, a mobile point-of-sale and a speech recognition processor) do not add a meaningful limitation to the abstract idea because the actions, functions, and/or steps performed by the generically-recited computer (see pars. [0014 and 0017], wherein the control device has shown proof of computerized system) 
First, because the courts have declined to define “abstract idea,” other than by example, examiners have been instructed to refer to the body of case law precedent in order to identify abstract ideas by way of comparison to concepts already found to be abstract. See July 2015 Update: Subject Matter Eligibility, published by USPTO (“July 2015 Update”). The examiner refers to the following recent cases that, if not directly relevant to the present claims, at least represent "methods of organizing human activity" that include similar concepts as the present claims, and therefore assist in the present abstract idea determination;
buySAFE: abstract idea found to be related to managing relationship (see Fig. 1, element 10, par. [0012], for ship)s or transactions between people such as creating a contractual relationship (see Fig. 1, element 10, par. [0012], for ship);
Bilski: abstract idea found to be related to hedging;
Alice: abstract idea found to be mitigating settlement risks;
Accenture: abstract idea found to be related to generating rule-based tasks for processing an insurance claim;
Fort Properties, In re Comiskey: abstract idea found to be related to satisfying or avoiding a legal obligation such as tax-free investing or arbitration;

In re Maucorps: abstract idea found to be using an algorithm for determining the optimal number of visits by a business representative to a client;
Freddie Mac: abstract idea found to be computing a price for the sale of a fixed income asset and generating a financial analysis output.	
Similarly, as noted above, the examiner finds that the present claims are directed to the methods of organizing human activity of organizing human activity of performing by an application configured to be executed on a “controlling propulsion of a ship (see Fig. 1, element 10, par. [0012], for ship)”, which is considered to be an abstract idea.
Second, in response to an abstract idea finding, the examiner is to determine if any limitation in the claim(s), individually or in combination with each other, amount to “significantly more” than the abstract idea. For this step, examiners have been instructed to rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, and conventional. See July 2015 Update. For example, the courts have recognized the following computer (see pars. [0014 and 0017], wherein the control device has shown proof of computerized system) functions to be well-understood, routine, and conventional functions when performed by generic 
Flook, Bancorp: performing repetitive calculations;				Alice: receiving, processing, and storing data, also referred to as electronical recordkeeping;
electronically scanning or extracting data from a physical document;
Content Extraction:							Ultramercial: updating an activity log;
Benson, Bancorp, CyberSource: automating mental tasks;
Ultramercial, buySAFE, Cyberfone: receiving or transmitting data over a network such as by using the Internet to gather data.
Similarly, as noted above, the examiner finds the that the present claims do not include “significantly more” because the generically-recited computer (see pars. [0014 and 0017], wherein the control device has shown proof of computerized system) elements do not add a meaningful limitation to the abstract idea as the actions, functions, and/or steps performed by the generically-recited computer (see pars. [0014 and 0017], wherein the control device has shown proof of computerized system) elements would be routine and conventional in any computer (see pars. [0014 and 0017], wherein the control device has shown proof of computerized system) implementations.

Applicant is suggested to rewrite the claimed language as the following:
by a processor/control unit (see pars. [0014 and 0017]) – as seen in claim 6.
Dependent claims not specifically rejected are rejected as being dependent upon a rejected base claim.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-9 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-4 of copending Application No. 15/575,221.  Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step or adding an element and its function would be within the level of one of ordinary skill in the art.  It is well settled that the adding or deleting an element and its function in the present “controlling a propulsion” and its function are an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Hence, it is obvious that the claimed combination or the more narrow claims of the patent would encompass the broader claimed combination of the claims of the instant application.

24.	Claims 1-9 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,723,432.  Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step would be within the level of one of ordinary skill in the art.  It is well settled that the omission of an element/limitation, e.g. “which detects the type and length of interference” and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.


It would have been obvious to one of ordinary skill in the art at the invention was made to combined the teachings of different embodiments of Baiada et al. into the intended end result, thereby improving the airport demand management as a whole.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Baiada et al. into the intended end result, thereby improving the airport demand management as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Peters (US 20180327068).

As per claim 1, Peters (US 20180327068) teaches a method for controlling the propulsion of a ship (see Fig. 1, element 10, par. [0012], for ship), said ship (see Fig. 1, element 10, par. [0012], for ship) comprising an engine and a controllable pitch propeller (see abs., pars. [0003, 0004, 0006 and 0007]), said engine comprising at least one cylinder (see Fig. 1, element 12), wherein torque and engine speed (see par. [0012], wherein then engine 12 provides rotational speed and torque) are adjusted to correspond to an output set point value (see abs., and pars. [0009 and 0019]), wherein the adjustment is such that said ship (see Fig. 1, element 10, par. [0012], for ship) is operated in an operating condition with an engine speed (see par. [0012], wherein then engine 12 provides rotational speed and torque) of said engine and a propeller pitch of said controllable pitch propeller (see abs., pars. [0003, 0004, 0006 and 0007]) such that the fuel consumption (see abs., pars. [0005, 0006, 0007, 

As per claim 2, Peters teaches wherein the engine speed (see par. [0012], wherein then engine 12 provides rotational speed and torque) of said engine is increased upon detection that the top pressure value (see pars. [0009 and 0019]) exceeds said top pressure threshold value (see pars. [0009 and 0019]).  

As per claim 3, Peters teaches wherein said feature of reducing the torque of said engine comprises reducing the propeller pitch of said controllable pitch propeller (see abs., pars. [0003, 0004, 0006 and 0007]).  

means for performing the steps of when the computer (see pars. [0014 and 0017], wherein the control device has shown proof of computerized system) program is run on a computer (see pars. [0014 and 0017], wherein the control device has shown proof of computerized system).  

As per claim 5, Peters teaches a computer (see pars. [0014 and 0017], wherein the control device has shown proof of computerized system) readable medium carrying a computer (see pars. [0014 and 0017], wherein the control device has shown proof of computerized system) program comprising program code means for performing the steps of when the computer (see pars. [0014 and 0017], wherein the control device has shown proof of computerized system) program is run on a computer (see pars. [0014 and 0017], wherein the control device has shown proof of computerized system).  
3


As per claim 7, Peters teaches wherein said control unit (see pars. [0014 and 0017]) is adapted to issue a control signal to increase said engine speed (see par. [0012], wherein then engine 12 provides rotational speed and torque) of said engine upon detection that said top pressure value (see pars. [0009 and 0019]) exceeds said top pressure threshold value (see pars. [0009 and 0019]).  



As per claim 9, Peters teaches a ship (see Fig. 1, element 10, par. [0012], for ship) comprising a control unit according to claim 6 (see pars. [0014 and 0017]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.

US-6379114 is directed to “A method for operating a ship propulsion system. A setpoint rotational speed is determined for a propeller shaft and a setpoint pitch angle for an adjustable propeller on a control side based on an adjustable propeller characteristic diagram and an operator. An engine is determined based on a ship's engine characteristic diagram and the setpoint rotational speed for the propeller shaft. An actual engine operating point is determined as a function of a measured actual 
US-20180306125 is directed to “A fuel control system is provided for a gas turbine engine having a core engine comprising at least one core engine spool in which a compressor and a turbine are interconnected by a shaft. The system includes a first engine sensor which determines a power output of the engine. The system further includes a control unit which is configured to compare the determined power output with a value of a power threshold, and to command a reduction in fuel supplied to the engine when the determined power output exceeds the power threshold value. The system further includes a second engine sensor which measures the rate of change of rotational speed of the core engine spool. The control unit is further configured to adjust the power threshold value as a function of the measured rate of change of speed of the core engine spool.”;
US-7784281 is directed to “A propulsion apparatus for synchronizing the revolution speeds of a plurality of engines, 
US-4286324 is directed to “The system is for determining and controlling the power being transmitted through a rotated shaft from a fuel-consuming engine esp. a ship's propeller and includes a husk assembly associated with the shaft and providing electrical signals proportional to shaft torque, a tachometer for providing electrical signals proportional to shaft rotational speed, electrical circuitry for electronically multiplying the torque signals by the RPM signals to determine shaft horsepower, a dividing network for dividing the shaft horsepower signal into an electrical signal representing the rate of fuel consumption to provide a continuous indication of instantaneous system efficiency, a first control network connected to receive the shaft RPM signals for providing both variable and on-off feedback signals for controlling the speed 
US-20180298840 is directed to “An engine device including: an intake manifold (67) configured to supply air into a cylinder (77); a gas injector (98) configured to mix fuel gas with air supplied from the intake manifold (67), and supply mixed gas to the cylinder (77); an igniter (79) configured to ignite, in the cylinder (77), premixed fuel obtained by pre-mixing the fuel gas with the air; and a control unit (73) configured to execute a combustion control of a premixed fuel based on the output signal indicative of an output from the engine device. When the air amount is determined to be insufficient and when the output signal is lost, the control unit (73) estimates an output signal based on the fuel gas injection amount from the gas injector (98), and executes the combustion control based on the estimated output signal.”;
US-20180050782 is directed to “The present invention relates to a method for controlling the fuel consumption of a ship, the ship comprising an engine and a controllable pitch propeller, wherein torque and engine speed are adjusted to correspond to an output set point value. The adjustment is such that the engine is operated in an operating condition with an engine speed and a propeller pitch of the controllable pitch 
Shi et al., is directed to “Simulation and Optimal Control of Diesel Engine Propulsion System”;
Veneri et al., is directed to “Overview of electric propulsion and generation architectures for naval applications”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.




    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B